Exhibit 10.3

Execution Version

 

 

SECOND AMENDMENT TO AMENDED AND RESTATED

MULTI-CURRENCY NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

This Second Amendment to Amended and Restated Multi-Currency Note Purchase and
Private Shelf Agreement, dated as of April 10, 2020 (this “Amendment Agreement”)
is made by and among IDEXX Laboratories, Inc., a Delaware corporation (the
“Company”), each of the Subsidiary Guarantors set forth on the signature pages
to this Amendment Agreement (together with the Company, collectively, the
“Credit Parties”), PGIM, Inc. (formerly known as Prudential Investment
Management, Inc., “Prudential”), and each of the holders of the Notes (as
defined below) set forth on the signature pages to this Amendment Agreement
(collectively, the “Noteholders”) in accordance with Section 17 of the Shelf
Agreement (as hereinafter defined).

 

RECITALS

 

A.Reference is made to that certain Amended and Restated Multi-Currency Note
Purchase and Private Shelf Agreement dated June 18, 2015 by and among the
Company, Prudential, the Noteholders and each other Prudential Affiliate which
becomes bound thereby as provided therein (as amended by that certain Amendment
to Note Purchase and Private Shelf Agreement dated as of May 9, 2019 and as may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Shelf Agreement”), pursuant to which the Company (i) issued and sold
to the Noteholders (a) $50,000,000 aggregate principal amount of its 3.32%
Series A Senior Notes due July 21, 2021 (the “Series A Notes”), (b) $75,000,000
aggregate principal amount of its 3.76% Series B Senior Notes due July 21, 2024
(the “Series B Notes”), and (c) €88,857,295.18 aggregate principal amount of its
1.785% Series C Senior Notes due June 18, 2025 (the “Series C Notes”), and (ii)
authorized the issuance and sale of up to $75,000,000 (or the Foreign Currency
Equivalent thereof) of additional senior notes (the “Shelf Notes”) from time to
time upon the terms, and subject to the conditions, set forth therein.
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the Shelf Agreement.

B.The Company has requested that the Noteholders amend certain provisions of the
Shelf Agreement (the “Amendments”) to, inter alia, (i) extend the Issuance
Period and increase the amount of the Facility, and (ii) provide for the
issuance and sale of the Series D Notes (as defined below) on April 14, 2020,
and the Noteholders are willing to amend the Shelf Agreement in the respects,
and subject to the terms and conditions, set forth herein.

C.On April 14, 2020, the Company will issue and sell to certain Prudential
Affiliates identified on Annex A attached hereto (the “Series D Purchasers”)
$75,000,000 aggregate principal amount of its 2.50% Series D Senior Notes due
April 14, 2030 (as amended, restated, supplemented or otherwise modified and in
effect from time to time and including any notes issued in substitution therefor
or in replacement thereof, the “Series D Notes”, and together with the Series A
Notes, the Series B Notes and the Series C Notes, collectively, the “Notes”).  

 

 

--------------------------------------------------------------------------------

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company, the Subsidiary
Guarantors, Prudential and the undersigned Noteholders hereby agree as follows:

1.AMENDMENTS TO SHELF AGREEMENT.

Subject to the satisfaction of the conditions set forth in Section 2.1 hereof,
the Shelf Agreement is hereby amended as follows:

1.1The Shelf Agreement is hereby amended by deleting all references to
“$75,000,000 (or the Foreign Currency Equivalent thereof) Private Shelf
Facility” set forth in the Shelf Agreement and inserting “Revolving Private
Shelf Facility” in lieu thereof.

1.2The Shelf Agreement is hereby amended by inserting on the cover page and page
1 thereof a reference to “75,000,000 2.50% Series D Senior Notes due April 14,
2030” on the line immediately follow each reference to “€88,857,295.18 1.785%
Series C Senior Notes due June 18, 2025” thereon.

1.3The list of addressees set forth on page 1 of the Shelf Agreement is hereby
amended and restated to read as follows:

“To Each of the Purchasers of Series A Notes Listed in

Schedule A Hereto (each a “Series A Purchaser”)

 

To Each of the Purchasers of Series B Notes Listed in

Schedule A Hereto (each a “Series B Purchaser”)

 

To Each of the Purchasers of Series C Notes Listed in

Schedule A Hereto (each a “Series C Purchaser”)

 

To Each of the Purchasers of Series D Notes Listed in

Schedule A Hereto (each a “Series D Purchaser”)

 

To PGIM, Inc. (“Prudential”)

 

To each other Prudential Affiliate which becomes

bound by this Agreement as hereinafter

provided (together with the Series A Purchasers, the

Series B Purchasers, the Series C Purchasers, and the

Series D Purchasers, each a “Purchaser” and collectively,

The “Purchasers”):”

 

1.4Section 1.4 of the Shelf Agreement is hereby amended by (a) deleting the
reference to “$75,000,000” therein and inserting “$425,000,000” in lieu thereof,
and (b) inserting “, each Series D Note” immediately after the reference to
“each Series C Note” therein.  After giving effect to the increase in the
Facility contemplated by this Amendment Agreement, the prior issuance and sale
of the Series A Notes, the Series B Notes and the Series C Notes and the
issuance and sale of the Series D Notes on April 14, 2020 as contemplated
hereby, the Available Facility Amount will be $125,000,000 as of the Series D
Closing Date (as hereinafter defined).

2

 

--------------------------------------------------------------------------------

1.5Section 1 of the Shelf Agreement is hereby amended by (a) renumbering Section
1.5 to be Section 1.6, (b) renumbering Section 1.4 to be 1.5, and (c) inserting
the following new Section 1.4 immediately after Section 1.3:

“Section 1.4.Authorization of Issue of Series D Notes.  The Company will
authorize the issue and sale of $75,000,000 aggregate principal amount of its
2.50% Series D Senior Notes due April 14, 2030 (the “Series D Notes”, such term
to include any such notes issued in substitution or exchange therefor or
replacement thereof pursuant to Section 13) on the Series D Closing Date.  The
Series D Notes shall be substantially in the form set out in Exhibit 1-E.”

1.6Section 2.2(a) of the Shelf Agreement is hereby amended by deleting the third
and fourth sentences therein and inserting in lieu thereof the following:

“At any time, the aggregate principal amount of Shelf Notes stated in Section
1.4, minus the aggregate principal amount of Notes (including the Series A
Notes, Series B Notes, Series C Notes and Series D Notes) purchased and sold
pursuant to this Agreement prior to such time and outstanding at such time,
minus the aggregate principal amount of Accepted Notes (as hereinafter defined)
which have not yet been purchased and sold hereunder prior to such time, is
herein called the “Available Facility Amount” at such time.  For purposes of the
preceding sentence, all aggregate principal amounts of Notes and Accepted Notes
shall be calculated in Dollars; with respect to any Notes denominated or
Accepted Notes to be denominated in any Available Currency other than Dollars,
the Dollar Equivalent of such Notes or Accepted Notes shall be used for such
calculation.  The Available Facility Amount shall be increased by the principal
amount of any outstanding Notes which are repaid or prepaid prior to the
expiration of the Issuance Period (but in no event shall the Available Facility
Amount exceed $425,000,000 at any time).”

1.7Section 2.2(b) of the Shelf Agreement is hereby amended and restated in its
entirety to read as follows:

“(b)Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement from the Second Amendment Effective Date until the earlier of (i)
April 10, 2023, (ii) the thirtieth day after Prudential shall have given to the
Company, or the Company shall have given to Prudential, a written notice stating
that it elects to terminate the issuance and sale of Shelf Notes pursuant to
this Agreement (or if such thirtieth day is not a Business Day, the Business Day
next preceding such thirtieth day), (iii) the termination of the Facility under
Section 12 of this Agreement and (iv) the acceleration of any Note under Section
12 of this Agreement.  The period during which Shelf Notes may be issued and
sold pursuant to this Agreement is herein called the “Issuance Period”.”

1.8Section 2.2(c) of the Note Purchase Agreement is hereby amended by inserting
the clause “(or such shorter period as may be agreed by Prudential)” immediately
after the words “10 days” in clause (iv) thereof.

3

 

--------------------------------------------------------------------------------

1.9Section 2 of the Shelf Agreement is hereby amended by inserting the following
new Section 2.3 immediately after Section 2.2:

“Section 2.3.Sale and Purchase of Series D Notes.  Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Series D
Purchaser and each such Series D Purchaser will purchase from the Company, at
the Series D Closing, Series D Notes in the principal amount specified opposite
such Series D Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.”

1.10Section 3.1(b) of the Shelf Agreement is hereby amended by deleting the last
sentence therefrom.

1.11Section 3 of the Shelf Agreement is hereby amended by inserting the
following new Section 3.4 to immediately follow Section 3.3:

“Section 3.4.Series D Closing.  The sale and purchase of the Series D Notes to
be purchased by each Series D Purchaser shall occur at the offices of Akin Gump
Strauss Hauer & Feld LLP, One Bryant Park, New York, NY 10036-6745, at a closing
(the “Series D Closing”) on April 14, 2020 (the “Series D Closing Date”).  At
the Series D Closing the Company will delivery (i) to each Series D Purchaser
the Series D Notes to be purchased by such Purchaser in the form of a single
Series D Note (or such greater number of Series D Notes in denominations of at
least $100,000 as such Purchaser may request) dated the date of the Series D
Closing and registered in such Purchaser’s name (or in the name of its nominee),
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to the account or
accounts specified in writing to Prudential two Business Days prior to the
Series D Closing.  If at the Series D Closing the Company shall fail to tender
such Series D Notes to any Series D Purchaser as provided above in this Section
3.4, or any of the conditions specified in the Second Amendment shall not have
been fulfilled to such Purchaser’s reasonable satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement in its capacity as a Series D Purchaser, without thereby waiving any
rights such Purchaser may have by reason of such failure or such
nonfulfillment.  The Series C Closing, the Series D Closing and each Shelf
Closing are hereafter sometimes each referred to as a “Closing”.”

1.12Section 4.4 of the Shelf Agreement is hereby amended and restated in its
entirety to read as follows:

4

 

--------------------------------------------------------------------------------

“Section 4.4.Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of such Closing (a) from (i) Fried, Frank,
Harris, Shriver & Jacobson LLP or such other counsel as may be selected by the
Company, as counsel for the Company and the other Credit Parties, in form and
substance satisfactory to Prudential and such Purchaser and covering such
matters incident to the transactions contemplated hereby as Prudential, such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinions to Prudential and the
Purchasers), and (ii) the general counsel for the Company, in form and substance
satisfactory to Prudential and such Purchaser and covering such matters incident
to the transactions contemplated hereby as Prudential, such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its general
counsel to deliver such opinions to Prudential and the Purchasers), and (b) from
Akin Gump Strauss Hauer & Feld LLP or such other counsel as has been approved by
the Required Holders, as the Purchasers’ special counsel in connection with such
transactions, in form and substance satisfactory to Prudential and such
Purchaser and covering such matters incident to such transactions as Prudential,
such Purchaser or its counsel may reasonably request.”

1.13Section 8.1 of the Shelf Agreement is hereby amended by inserting the
following new clause (e) immediately after clause (d):

“(e)Series D Notes.  As provided therein, the entire unpaid principal balance of
the Series D Notes shall be due and payable on the stated maturity date
thereof.”

1.14Section 9.1(c) of the Shelf Agreement is hereby amended by (a) deleting the
word “and” at the end of clause (ii) thereof and inserting a comma in lieu
thereof, and (b) inserting the following at the end of Section 9.1(c):

“, and (iv) at any time after the Relevant Amendment Effective Date, attaching
an updated schedule of all Indebtedness of all Foreign Subsidiaries of the
Company (including a description of the obligors, principal amount outstanding,
collateral therefor, if any, and any Guarantees in respect thereof) as of the
last day of the fiscal quarter then most recently ended.”

1.15The following new Section 9.10 is hereby added to the Shelf Agreement
immediately following Section 9.9 of the Shelf Agreement to read as follows:

5

 

--------------------------------------------------------------------------------

“Section 9.10.Amendment of Agreement Following Triggering Event.  

The Company, Prudential and each of the holders of Notes hereby agree that each
of the provisions set forth on Schedule 9.10 to this Agreement (each a “Relevant
Provision”) shall be automatically amended, without any further action required
by or on behalf of any such party, to incorporate the respective amendments set
forth on Schedule 9.10 attached hereto (such amendments, collectively, the
“Triggering Event Amendments”) effective as of the Relevant Amendment Effective
Date with respect to each such Relevant Provision.

For purposes hereof, the term “Relevant Amendment Effective Date” shall mean,
with respect to any Relevant Provision, the date on which Prudential receives
notice from the Company (a) certifying that (i) amendments comparable to the
Triggering Event Amendments with respect to such Relevant Provision have been
adopted and are in effect with respect to the corresponding provision under each
of the Bank Agreement, the MetLife Agreement, the 2013 NYL Agreement and the
2014 NYL Agreement (each a “Relevant Agreement”, and collectively, the “Relevant
Agreements”) or (ii) such Relevant Agreement is no longer in effect; provided
that (x) the Triggering Event Amendment with respect to such Relevant Provision
shall only be effective to the extent that the corresponding provision under
each of the Relevant Agreements then in effect is also amended, (y) to the
extent any comparable amendment to any of the Relevant Agreements results in the
applicable provision under such Relevant Agreement being more restrictive on the
Company and its Subsidiaries than the corresponding Triggering Event Amendment
to the Relevant Provision referenced on Schedule 9.10, such Triggering Event
Amendment shall be modified to incorporate the most restrictive provision
reflected in such other Relevant Agreements, and (z) to the extent any fee or
other consideration is paid to any other creditor under the Bank Agreement, the
MetLife Agreement, the 2013 NYL Agreement or the 2014 NYL Agreement in
connection with any such amendment, the Company shall pay to the holders of the
Notes an equivalent fee or consideration in an amount equal to the largest such
fee or consideration paid to any such other creditor; and (b) attaching true,
correct and complete copies of the applicable amendments to each such Relevant
Agreement implementing such Triggering Event Amendment.”

1.16Section 13.2 of the Shelf Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 13.2.Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other details for
notices of each transferee of such Note or part thereof) within ten Business
Days thereafter the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same

6

 

--------------------------------------------------------------------------------

Series as such surrendered Note in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1-A in the case of a Series A Note,
substantially in the form of Exhibit 1-B in the case of a Series B Note,
substantially in the form of Exhibit 1-C in the case of a Series C Note,
substantially in the form of Exhibit 1-D in the case of a Shelf Note and
substantially in the form of Exhibit 1-E in the case of a Series D Note.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Notes may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and the
Company is not required to register the Notes.  The Company may require payment
of a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes.  Notes shall not be transferred in
denominations of less than $100,000 (or €100,000 in the case of Notes
denominated in Euros, or £100,000 in the case of Notes denominated in British
Pounds), provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000, €100,000 or £100,000, as applicable.  Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.2.”

1.17Section 14.2 of the Shelf Agreement is hereby amended by deleting the first
parenthetical therein and inserting in lieu thereof the following:

“(in the case of the Series A Notes, the Series B Notes, the Series C Notes and
the Series D Notes)”.

1.18Section 18(i) of the Shelf Agreement is hereby amended by deleting the first
parenthetical therein and inserting in lieu thereof the following:

“(in the case of the Series A Notes, the Series B Notes, the Series C Notes and
the Series D Notes)”.

1.19Section 22.8 of the Shelf Agreement is hereby amended by inserting “, the
Series D Notes” immediately after “the Series C Notes” in the third line
thereof.

1.20Schedule A to the Shelf Agreement is hereby amended by (a) deleting the
heading thereof and inserting in lieu thereof the following: “INFORMATION
RELATING TO SERIES A PURCHASERS, SERIES B PURCHASERS, SERIES C PURCHASERS AND
SERIES D PURCHASERS”, and (b) incorporating therein the purchaser information
for the Series D Purchasers reflected on Annex A attached hereto.

1.21Schedule B to the Shelf Agreement is hereby amended by adding the following
new defined terms thereto in their appropriate alphabetical order:

7

 

--------------------------------------------------------------------------------

“2013 NYL Agreement” means that certain Note Purchase Agreement dated as of
December 11, 2013 by and among the Company, New York Life Insurance Company and
the other purchasers party thereto from time to time, as such agreement is
amended, restated, supplemented or otherwise modified from time to time.

“2014 NYL Agreement” means that certain Note Purchase Agreement dated as of July
22, 2014 by and among the Company, New York Life Insurance Company and the other
purchasers party thereto from time to time, as such agreement is amended,
restated, supplemented or otherwise modified from time to time.

“Relevant Agreements” is defined in Section 9.10.

“Relevant Amendment Effective Date” is defined in Section 9.10.

“Relevant Provision” is defined in Section 9.10.

“Second Amendment” means that certain Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement, dated as of April 10,
2020, by and among the Company, the Subsidiary Guarantors, Prudential and the
holders of Notes party thereto.

“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in the Second Amendment (which date is April 10, 2020).

“Series D Closing” is defined in Section 3.4.

“Series D Closing Date” is defined in Section 3.4.

“Series D Notes” is defined in Section 1.4.

“Series D Purchaser” is defined in the addressee line to this Agreement.

“Triggering Event Amendments” is defined in Section 9.10.

1.22Schedule B to the Shelf Agreement is hereby amended by amending and
restating the following defined terms set forth therein in their entirety to
read as follows:

“Closing” is defined in Section 3.4.

“Closing Day” means, with respect to the Series C Notes, the Restatement Date,
with respect to the Series D Notes, the Series D Closing Date, and, with respect
to any Accepted Note, the Business Day specified for the closing of the purchase
and sale of such Accepted Note in the Confirmation of Acceptance for such
Accepted Note, provided that (i) if the Company and the Purchaser which is
obligated to purchase such Accepted Note agree on an earlier Business Day for

8

 

--------------------------------------------------------------------------------

such closing, the “Closing Day” for such Accepted Note shall be such earlier
Business Day, and (ii) if the closing of the purchase and sale of such Accepted
Note is rescheduled pursuant to Section 3.3, the Closing Day for such Accepted
Note, for all purposes of this Agreement except references to “original Closing
Day” in Section 2.2(g)(ii), shall mean the Rescheduled Closing Day with respect
to such Accepted Note.

“Notes” is defined in Section 1.5.

1.23The Shelf Agreement is hereby amended by deleting all references to
“Prudential Investment Management, Inc.” therefrom, and inserting “PGIM, Inc.”
in lieu thereof.

1.24The Shelf Agreement is hereby amended by adding a new Exhibit 1-E (Form of
Series D Note) thereto in the form attached hereto as Annex B.

1.25The Shelf Agreement is hereby amended by deleting Exhibits 4.4(a) and 4.4(b)
and all references to either such Exhibit contained therein.

1.26The Shelf Agreement is hereby amended by adding a new Schedule 9.10
(Triggering Event Amendments) thereto in the form attached hereto as Annex C.

1.27Schedule 10.1 (Existing Indebtedness) to the Shelf Agreement is hereby
amended and restated in its entirety to be in the form attached hereto as Annex
D.

1.28Schedule 5.10(b) (ERISA) to the Shelf Agreement is hereby amended and
restated in its entirety to be in the form attached hereto as Annex E.

1.29Schedule 5.12 (Subsidiaries) to the Shelf Agreement is hereby amended and
restated in its entirety to be in the form attached hereto as Annex F.

2.CONDITIONS TO EFFECTIVENESS.

2.1Second Amendment.  This Amendment Agreement shall become effective and
binding upon the Credit Parties, Prudential and the Noteholders on the date of
this Amendment Agreement (the “Second Amendment Effective Date”) upon the
satisfaction of each of the following conditions:

(a)Prudential and the Noteholders shall have received counterparts of this
Amendment Agreement, duly executed and delivered by the Company, Prudential and
the Noteholders, and agreed to and acknowledged by the Subsidiary Guarantors;
and

(b)The representations and warranties of the Credit Parties set forth herein
shall be true and correct on and as of the date hereof.

9

 

--------------------------------------------------------------------------------

2.2Series D Closing.  Each Series D Purchaser’s obligation to purchase and pay
for the Series D Notes to be sold to such Series D Purchaser at the Series D
Closing is subject to the fulfillment to such Series D Purchaser’s satisfaction,
prior to or at the Series D Closing, of the following conditions:

(a)The Series D Purchasers shall have received the Series D Notes, dated the
Series D Closing Date and in the principal amounts set forth opposite such
Series D Purchasers’ names on Annex A attached hereto, and all opinions,
certificates and other documentation that would otherwise be required to be
delivered in accordance with the requirements of Section 4 of the Shelf
Agreement in connection with an issuance and sale of Shelf Notes shall have been
provided with respect to the Series D Notes on the Series D Closing Date;

(b)At least two Business Days prior to the Series D Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company providing the disbursement information for payment of
the purchase price of the Series D Notes to the Company including (a) the name
and address of the transferee bank, (b) such transferee bank's ABA number and
(c) the account name and number into which the purchase price for the Notes is
to be deposited; and

(c)The Company shall have paid all reasonable costs and expenses of the
Noteholders relating to this Amendment Agreement, including, without limitation,
the reasonable fees, costs and expenses of Akin Gump Strauss Hauer & Feld LLP,
as counsel to the Noteholders, for which an invoice has been presented in
reasonable detail at least one Business Day prior to the date of requested
payment.

3.CLOSING FOR SERIES D NOTES.

Subject to the satisfaction of the conditions set forth in Section 2.2 hereof,
the closing of the sale and purchase of the Series D Notes shall take place at
the offices of Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY
10036-6745 on April 14, 2020 (the “Series D Closing Date”).  The closing (the
“Series D Closing”) shall occur no later than 11:30 A.M. Eastern time on the
Series D Closing Date.  At the closing, the Company will deliver to each Series
D Purchaser, one or more Series D Notes registered in such Series D Purchaser’s
name (or, if specified on Annex A attached hereto, in the name of the nominee(s)
for such Series D Purchaser), evidencing the aggregate principal amount of the
Series D Notes to be purchased by such Series D Purchaser and in the
denomination specified with respect to such Series D Purchaser on Annex A
attached hereto against payment of the purchase price therefor by transfer of
immediately available funds on the Series D Closing Date, to (or for the benefit
of) the Company in accordance with the wire instructions set forth in the
Request for Purchase delivered by the Company to Prudential in connection with
the Series D Notes.

10

 

--------------------------------------------------------------------------------

4.AMENDMENT FEES.

The Company agrees that to the extent any fee or other consideration is paid to
any other holder of notes in connection with any amendments to one or more other
Material Credit Facilities during the period from the date hereof to the one
year anniversary of the date hereof (the “Amendment Period”) that are similar to
any of the Triggering Event Amendments, it shall pay to Prudential, in the
aggregate, for ratable distribution to the Noteholders, an equivalent fee or
consideration (whether structured as a fixed fee, a percentage of principal, a
number of basis points or otherwise) in an amount equal to the largest such fee
paid (in absolute dollar terms) to any such other holder of notes during the
Amendment Period substantially concurrently with the payment thereof to such
other holder of notes.

5.WAIVER OF STRUCTURING FEE.

Prudential and the Series D Purchasers hereby agree to waive receipt of any
Issuance Fee or Structuring Fee (including the $75,000 structuring fee
contemplated by the letter agreement dated March 10, 2020 by and between
Prudential and the Company) in connection with the issuance and sale of the
Series D Notes contemplated hereby, so long as the Series D Closing occurs on
the Series D Closing Date.

6.REPRESENTATIONS AND WARRANTIES

Each Credit Party, by its signature below, hereby represents and warrants to
Prudential and each Noteholder that:

6.1Shelf Agreement Representations and Warranties. All representations and
warranties set forth in the Shelf Agreement, after giving effect to this
Amendment Agreement, are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or a
“Material Adverse Effect” shall be true and correct in all respects) on the date
hereof as if made again on and as of the date hereof (except those, if any,
which by their terms specifically relate only to an earlier date);

6.2No Defaults or Events of Default.  No Defaults or Events of Default have
occurred and are continuing under the Shelf Agreement;

6.3Authorization.  The execution, delivery and performance of this Amendment
Agreement has been duly authorized by all necessary action on the part of such
Credit Party;

6.4Due Execution and Delivery.  This Amendment Agreement has been duly executed
and delivered by such Credit Party;

6.5Enforceability of Amendment Agreement.  This Amendment Agreement constitutes
a legal, valid and binding agreement of such Credit Party enforceable against
such Credit Party in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

11

 

--------------------------------------------------------------------------------

6.6Enforceability of Shelf Agreement and Subsidiary Guarantee Agreement.  Each
of the Shelf Agreement and the Subsidiary Guarantee Agreement is in full force
and effect and remains a legal, valid and binding obligation of each Credit
Party party thereto enforceable in accordance with the terms thereof except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and

6.7No Conflicts.  The execution, delivery and performance by such Credit Party
of this Amendment Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Credit Party under, (A) the corporate charter or by-laws of
such Credit Party, or (B) any material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, or any other Material agreement or
instrument to which such Credit Party is bound or by which such Credit Party or
any of its properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Credit Party, or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Credit
Party; and

6.8No Material Adverse Effect.  Since December 31, 2019, no event has occurred
and no condition exists which could reasonably be expected to have a Material
Adverse Effect.

6.9Private Offering by the Company.  With respect to the Series D Notes, neither
the Company nor anyone acting on its behalf has offered such Series D Notes or
any similar Securities for sale to, or solicited any offer to buy such Series D
Notes or any similar Securities from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Series D Purchasers and not more
than 10 other Institutional Investors, each of which has been offered the Series
D Notes at a private sale for investment. Neither the Company nor anyone acting
on its behalf has taken, or will take, any action that would subject the
issuance or sale of such Series D Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction. Neither the Company
nor anyone acting on its behalf has, with respect to such Series D Notes,
engaged in any form of “general solicitation or general advertising” as defined
under Rule 502(c) of the Securities Act.

7.MISCELLANEOUS

7.1Ratification. Subject to this Amendment Agreement, the Shelf Agreement, the
Notes and each of the other agreements, documents, and instruments executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified, approved and confirmed in all respects as of the date
hereof, as supplemented by this Amendment Agreement.

12

 

--------------------------------------------------------------------------------

7.2Confirmation and Reaffirmation of Subsidiary Guarantee Agreement.  Each
Subsidiary Guarantor hereby (a) acknowledges and consents to all of the terms
and conditions of this Amendment Agreement and the transactions contemplated
hereby, (b) affirms all of its obligations under the Subsidiary Guarantee
Agreement, (c) acknowledges that such Subsidiary Guarantee Agreement continues
in full force and effect in respect of, and to secure, the obligations under the
Shelf Agreement and the Notes, (d) agrees that the reference in the Subsidiary
Guarantee Agreement (and the form of joinder thereto) to the Shelf Agreement
providing for the issuance of Shelf Notes in an aggregate principal amount of up
to $175,000,000 shall be deemed to refer to the issuance of Shelf Notes in an
aggregate principal amount of up to $425,000,000 (or the Foreign Currency
Equivalent thereof) and the Series D Notes and any Shelf Notes issued under the
Shelf Agreement shall constitute “Notes” under, and as defined in, the
Subsidiary Guarantee Agreement, (e) agrees that this Amendment Agreement and all
documents delivered in connection herewith do not operate to reduce or discharge
its obligations under the Shelf Agreement or the Subsidiary Guarantee Agreement,
and (f) acknowledges that its obligations under the Subsidiary Guarantee
Agreement are not subject to any counterclaim, setoff, deduction or defense.

7.3References to Shelf Agreement.  Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this Amendment Agreement may refer to the Shelf Agreement without making
specific reference to this Amendment Agreement but nevertheless all such
references shall include this Amendment Agreement unless the context requires
otherwise.

7.4Binding Effect. This Amendment Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and as set forth in Section 17.3 of the Shelf Agreement.

7.5Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

7.6Counterparts. This Amendment Agreement may be executed in any number of
counterparts, each executed counterpart constituting an original, but all
together only one instrument.  Delivery of an executed signature page by
facsimile or e-mail transmission shall be effective as delivery of a manually
signed counterpart of this Amendment Agreement.

[Signature Pages Follow]

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed and delivered as of the date first written above.

 

 

IDEXX LABORATORIES, INC.

 

By:

 

/s/ Brian McKeon

Name:

 

Brian McKeon

Title:

 

EVP, CFO

 

 

 

 

 

 

 

 

 




[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

PGIM, INC.

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

 

By:Prudential Investment Management Japan Co., Ltd.,

as Investment Manager

 

By:PGIM, Inc.,

as Sub-Advisor

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 




[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

MTL INSURANCE COMPANY

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

 




[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

THE INDEPENDENT ORDER OF FORESTERS

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

PAR U HARTFORD LIFE INSURANCE COMFORT TRUST

 

By:Prudential Arizona Reinsurance Universal Company, as Grantor

 

By:PGIM, Inc., as Investment Manager

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President




[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

FARMERS INSURANCE EXCHANGE

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 




[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

MID CENTURY INSURANCE COMPANY

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

By:Prudential Private Placement Investors, L.P.,

as Investment Advisor

 

By:Prudential Private Placement Investors, Inc.,

as its General Partner

 

 

By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

GIBRALTAR REINSURANCE COMPANY LTD.

 

By:Broad Street Global Advisors, LLC, as investment manager

By:PGIM, Inc., as Sub-Advisor



By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 




[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

HEALTH OPTIONS, INC.

 

By:Prudential Private Placement Investors, L.P.
(as Investment Advisor)

By:Prudential Private Placement Investors, Inc.
(as its General Partner)



By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

PICA HARTFORD LIFE INSURANCE COMFORT TRUST

 

By:The Prudential Insurance Company of America, as Grantor



By:/s/ Engin Okaya

Name: Engin Okaya

Title:Vice President

 

 

PENSIONSKASSE DES BUNDES PUBLICA

 

By:Pricoa Capital Group Limited,
as Investment Manager



By:/s/ Edward Jolly

Name:  Edward Jolly

Title:Director

 

 

 

 

 

[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

 

Agreed and Acknowledged by the Subsidiary Guarantors:

 

 

IDEXX DISTRIBUTION, INC.

 

 

By:/s/ Brian P. McKeon

Name:Brian P. McKeon

Title:Treasurer

 

 

IDEXX OPERATIONS, INC.

 

 

By:/s/ Brian P. McKeon

Name:Brian P. McKeon

Title:Treasurer

 

 

OPTI MEDICAL SYSTEMS, INC.

 

 

By:/s/ Brian P. McKeon

Name:Brian P. McKeon

Title:Treasurer

 

 

 

 

 

[IDEXX – Signature Page to Second Amendment to Amended and Restated
Multi-Currency Note Purchase and Private Shelf Agreement (April 2020)]

 

--------------------------------------------------------------------------------

 

ANNEX A

 

INFORMATION RELATING TO SERIES D PURCHASERS

 

 

 

Note Registration Number

Note

Denomination

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

RD-1

$19,050,000.00

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
"2.50% Senior Notes due April 14, 2030, Security No. INV11782, 45168D D*2" and
the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

 

 

 

(2)

Address for all communications and notices:

 

 

 

 

 

The Prudential Insurance Company of America

 

 

c/o Prudential Private Capital

 

 

1114 Avenue of Americas
30th Floor
New York, NY 10036

 

 

Attention:  Managing Director

 

 

cc:  Vice President and Corporate Counsel

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

 

 

The Prudential Insurance Company of America
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:  PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

 

(3)

Address for Delivery of Notes:

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:  Trade Management Manager

 

 

 

 

(b)

Send copy by email to:

 

 

 

 

 

Annex A - 1

 

--------------------------------------------------------------------------------

 

 

Thais Alexander
thais.alexander@prudential.com
(212) 626-2067

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Private.Disbursements@Prudential.com

 

 

 

 

(4)

Tax Identification No.: 22-1211670

 

 

 

 

 

Signature Block:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

By:___________________________________
Name:

Title:Vice President

 

 




Annex A - 2

 

--------------------------------------------------------------------------------

 

 

 

Note Registration Number

Note

Denomination

 

 

 

 

 

GIBRALTAR REINSURANCE COMPANY LTD.

RD-2

$36,500,000.00

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
"2.50% Senior Notes due April 14, 2030, Security No. INV11782, 45168D D*2" and
the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

 

 

 

(2)

Address for all communications and notices:

 

 

 

 

 

Gibraltar Reinsurance Company Ltd.

 

 

c/o Prudential Private Capital

 

 

1114 Avenue of Americas
30th Floor
New York, NY 10036

 

 

 

 

 

Attention:  Managing Director

 

 

cc:  Vice President and Corporate Counsel

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

 

 

Gibraltar Reinsurance Company Ltd.
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:  PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com






Annex A - 3

 

--------------------------------------------------------------------------------

 

 

 

 

(3)

Address for Delivery of Notes:

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:  Trade Management Manager

 

 

 

 

(b)

Send copy by email to:

 

 

 

 

 

 

 

Thais Alexander
thais.alexander@prudential.com
(212) 626-2067

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Private.Disbursements@Prudential.com

 

 

 

 

 

 

Signature Block:

 

GIBRALTAR REINSURANCE COMPANY LTD.

 

By:Broad Street Global Advisors, LLC, as investment manager

By:PGIM, Inc., as Sub-Advisor



By:___________________________________
Name:

Title:Vice President




Annex A - 4

 

--------------------------------------------------------------------------------

 

 

 

Note Registration Number

Note

Denomination

 

 

 

 

 

HEALTH OPTIONS, INC.

Notes/Certificates to be registered in the name of:
Hare & Co.

RD-3

$5,000,000.00

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
"2.50% Senior Notes due April 14, 2030, 45168D D*2" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

 

 

 

(2)

Address for all communications and notices:

 

 

 

 

 

Prudential Private Placement Investors, L.P.

 

 

c/o Prudential Private Capital

 

 

1114 Avenue of Americas
30th Floor
New York, NY 10036

 

 

Attention:  Managing Director

 

 

cc:  Vice President and Corporate Counsel

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

 

 

The Bank of New York
Income Collection Department
P.O. Box 19266
Jersey City, NJ 07310
Attn:  Income Collection Department
Email:  ppservicing@bnymellon.com

 

 

 

(3)

Address for Delivery of Notes:

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

The Depository Trust Company (DTC)
570 Washington Blvd. - 5th Floor
Jersey City, NJ 07310
Attn:  BNY Mellon / Branch Deposit Department
Ref:  Account, Prudential Private Placements

 

 

 

 

(b)

Send copy by email to:

 

 

 

 

 

 

 

Thais Alexander
thais.alexander@prudential.com
(212) 626-2067

 

 

 

 

 

 

 

and

 

 

 

 

 

Annex A - 5

 

--------------------------------------------------------------------------------

 

 

Private.Disbursements@Prudential.com

 

 

 

 

(4)

Tax Identification No.: 59-2403696

 

 

 

 

 

Signature Block:

 

HEALTH OPTIONS, INC.

 

By:Prudential Private Placement Investors, L.P.
(as Investment Advisor)

By:Prudential Private Placement Investors, Inc.
(as its General Partner)



By:___________________________________
Name:

Title:Vice President

 




Annex A - 6

 

--------------------------------------------------------------------------------

 

 

 

Note Registration Number

Note

Denomination

 

 

 

 

 

PENSIONSKASSE DES BUNDES PUBLICA

RD-4

$13,450,000.00

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
"2.50% Senior Notes due April 14, 2030, 45168D D*2" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

 

 

 

(2)

Address for all communications and notices:

 

 

 

 

 

Prudential Private Placement Investors, L.P.

 

 

c/o Prudential Private Capital

 

 

1114 Avenue of Americas
30th Floor
New York, NY 10036

 

 

Attention:  Managing Director

 

 

cc:  Vice President and Corporate Counsel

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

 

 

ASC.GSA.Delivery.Team@jpmorgan.com
Swiss.IFAS.Service.Team@jpmorgan.com

 

 

 

(3)

Address for Delivery of Notes:

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention:  Physical Receive Department

Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number (PUBLICA - PRIVATE PLACEMENT PRUDENTIAL; Account
Number:






Annex A - 7

 

--------------------------------------------------------------------------------

 

 

 

 

 

(b)

Send copy by email to:

 

 

 

 

 

 

 

Thais Alexander
thais.alexander@prudential.com
(212) 626-2067

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Private.Disbursements@Prudential.com

 

 

 

 

 

 

Signature Block:

 

PENSIONSKASSE DES BUNDES PUBLICA

 

By:Pricoa Capital Group Limited,
as Investment Manager



By:___________________________________
Name:

Title:Director




Annex A - 8

 

--------------------------------------------------------------------------------

 

 

 

Note Registration Number

Note

Denomination

 

 

 

 

 

PICA HARTFORD LIFE INSURANCE COMFORT TRUST

RD-5

$1,000,000.00

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
"2.50% Senior Notes due April 14, 2030, Security No. INV11782, 45168D D*2" and
the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

 

 

 

(2)

Address for all communications and notices:

 

 

 

 

 

PICA Hartford Life Insurance Comfort Trust

 

 

c/o Prudential Private Capital

 

 

1114 Avenue of Americas
30th Floor
New York, NY 10036

 

 

Attention:  Managing Director

 

 

cc:  Vice President and Corporate Counsel

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

 

 

PICA Hartford Life Insurance Comfort Trust
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:  PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

 

(3)

Address for Delivery of Notes:

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:  Trade Management Manager






Annex A - 9

 

--------------------------------------------------------------------------------

 

 

 

 

 

(b)

Send copy by email to:

 

 

 

 

 

 

 

Thais Alexander
thais.alexander@prudential.com
(212) 626-2067

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Private.Disbursements@Prudential.com

 

 

 

 

(4)

Tax Identification No.: 22-1211670

 

 

 

 

 

Signature Block:

 

PICA HARTFORD LIFE INSURANCE COMFORT TRUST

 

By:The Prudential Insurance Company of America, as Grantor



By:___________________________________
Name:

Title:Vice President




Annex A - 10

 

--------------------------------------------------------------------------------

 

ANNEX B

 

EXHIBIT 1-E

 

[Form of Series D Note]

 

IDEXX LABORATORIES, INC.

 

2.50% Series D Senior Note Due April 14, 2030

 

No. RD-[____][Date]

 

$[_______]    PPN: 45168D D*2

 

FOR VALUE RECEIVED, the undersigned, IDEXX LABORATORIES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of Delaware,
hereby promises to pay to [_________], or registered assigns, the principal sum
of [_____________] DOLLARS (or so much thereof as shall not have been prepaid)
on April 14, 2030, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 2.50% per
annum from the date hereof, payable semiannually, on the 14th day of April and
October in each year, commencing with the April 14 or October 14 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to 4.50%, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

 

This Note is one of a series of Series D Notes (herein called the “Notes”)
issued pursuant to the Amended and Restated Multi-Currency Note Purchase and
Private Shelf Agreement, dated as of June 18, 2015 (as from time to time
amended, the “Note Purchase Agreement”), between the Company, PGIM, Inc., the
purchasers named on Schedule A thereto and each Prudential Affiliate which
becomes a party thereto and is entitled to the benefits thereof.  Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement.  Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

Annex B - 1

 

--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

IDEXX LABORATORIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 




Annex B - 2

 

--------------------------------------------------------------------------------

 

ANNEX C

 

SCHEDULE 9.10

 

TRIGGERING EVENT AMENDMENTS

 

 

1.

Section 5.10(a) of the Shelf Agreement is hereby amended to delete all
references to “$10,000,000” therein and insert “$12,500,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

2.

Section 9.2(c) of the Shelf Agreement is hereby amended to delete the reference
to “$10,000,000” therein and insert “$12,500,000” (or such lesser amount as may
be permitted under any Relevant Agreement) in lieu thereof.

 

 

3.

Section 10.1(g) of the Shelf Agreement is hereby amended to delete the reference
to “$10,000,000” therein and insert “$12,500,000” (or such lesser amount as may
be permitted under any Relevant Agreement) in lieu thereof.

 

 

4.

Section 10.1(h) of the Shelf Agreement is hereby amended to delete the following
phrase at the end thereof: “, the proceeds of which are repatriated to the
Company or any US Subsidiary”.

 

 

5.

Section 10.5(e) of the Shelf Agreement is hereby amended to delete the reference
to “$20,000,000” therein and insert “$25,000,000” (or such lesser amount as may
be permitted under any Relevant Agreement) in lieu thereof.

 

 

6.

Section 11(k) of the Shelf Agreement is hereby amended to delete the reference
to “$20,000,000” therein and insert “$25,000,000” (or such lesser amount as may
be permitted under any Relevant Agreement) in lieu thereof.

 

 

7.

Section 11(l) of the Shelf Agreement is hereby amended to delete the reference
to “$10,000,000” therein and insert “$12,500,000” (or such lesser amount as may
be permitted under any Relevant Agreement) in lieu thereof.

 

 

8.

The definition of “Material Indebtedness” on Schedule B to the Shelf Agreement
is hereby amended to delete the reference to “$15,000,000” therein and insert
“$50,000,000” (or such lesser amount as may be permitted under any Relevant
Agreement) in lieu thereof.

 

 

Annex C - 1

 

--------------------------------------------------------------------------------

 

ANNEX D

 

SCHEDULE 10.1

 

EXISTING INDEBTEDNESS

 

[See Attached.]

 

 

Annex D - 1

 

--------------------------------------------------------------------------------

 

ANNEX E

 

SCHEDULE 5.10(b)

 

ERISA

 

[See Attached.]

 

Annex E - 1

 

--------------------------------------------------------------------------------

 

ANNEX F

 

SCHEDULE 5.12

 

SUBSIDIARIES

 

[See Attached.]

 

Annex F - 1

 